Citation Nr: 1303028	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-08 692	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for erectile dysfunction in a May 2008 rating decision and denied service connection for a right knee disorder in a July 2009 rating decision.  

In March 2011, the Veteran submitted an informal claim for service connection for a right knee disorder.  As this issue has been withdrawn from appeal, this claim is referred back to the RO for appropriate action.  


FINDING OF FACT

On January 7, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant's representative forwarded a written statement from the appellant withdrawing both his request for a hearing before a member of the Board and this appeal.  Hence, his hearing request is considered withdrawn under See 38 C.F.R. § 20.704(e), and there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


